Citation Nr: 1727629	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, J.H., and E.C.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1977.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia.

In December 2007, the Veteran, J.H., and E.C. testified before a Decision Review
Officer at the RO.  In October 2009, the Veteran and J.H. testified before the
undersigned Veterans Law Judge at a Board hearing held at the RO.  Transcripts of
both hearings are of record.

In January 2010, September 2011, April 2013, May 2014, and the Board remanded the issue now on appeal for additional evidentiary development and due process considerations.  The Board finds that there is substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran completed high school and two years of college; her post-service employment history included primarily clerical work.

2.  The Veteran's service-connected fibromyalgia renders her unable to secure or follow a substantially gainful occupation consistent with her education, training, and work experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the fully favorable decision herein, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

VA will grant TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The medical evidence addressing the functional effects of a veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran has been unemployed since approximately 1988.  She is service-connected for fibromyalgia at 40 percent, degenerative joint disease of the cervical spine at 30 percent, and varicose veins, left popliteal area, at 10 percent.  Her combined rating is 60 percent.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16 (a) are not met.

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a), the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration of whether the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In March 2012, the Director of Compensation Service denied TDIU on an extraschedular basis.

The Board finds that the Veteran's service-connected fibromyalgia renders her unable to secure and follow a substantially gainful occupation when her occupational training and education are taken into consideration.  The Veteran has complained of excruciating pain, paresthesias, and fatigue due to this disability, and the RO assigned the maximum schedular rating of 40 percent in a February 2011 rating decision.  The Board notes that none of the VA examiners found the Veteran's fibromyalgia causes total occupational impairment, but finds the evidence to be at least in relative equipoise in showing that the Veteran is precluded from securing and following substantially gainful employment consistent with her education and work background by reason of her service-connected fibromyalgia.  For example, a May 2013 VA examiner found that the Veteran is capable of sedentary employment, but not physical employment, as a result of her fibromyalgia.  However, in response to a question regarding the functional impact of her fibromyalgia, the examiner noted that the Veteran is "very symptomatic and can barely function even for her activities of daily living."  The Veteran has been awarded disability compensation benefits from the Social Security Administration.  

The evidence supporting the Veteran's claim also includes a February 2017 statement in which the Veteran reported fatigue and sharp shooting pains in her left hip, left knee, back, and feet after sitting in a reclining chair for 45 minutes.  In addition, in December 2007, a private physician, Dr. S.P., opined that the Veteran is unable to work due to her various medical problems (to include fibromyalgia).  

Resolving doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected fibromyalgia.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

As a final matter, although entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  While the grant of TDIU herein is based on a single disability, the Veteran does not have other service-connected disabilities with ratings that combine to 60 percent or more.  In addition, there is no lay or medical evidence that the Veteran's service-connected disabilities other than fibromyalgia render her permanently housebound.  In fact, the Veteran was approved for a power scooter and an entrance ramp to her apartment.  Nor does the medical evidence establish that she requires aid and attendance.  December 2014 VA treatment records show that while the Veteran lives with her sister, she is independent with transfers, sitting, standing, dressing, and bathing.  Notably, a January 2017 letter from the RO states that "a comprehensive evaluation identified no independent living needs at this time."  As such, an SMC award is not warranted under 38 U.S.C.A. § 1114 (s).


ORDER

Entitlement to TDIU is granted, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


